 In theMatter of THE TODD COMPANY, INC.andROCHESTER PRINTINGPRESSMEN AND ASSISTANTS'UNION, LOCAL #38, A. F. OF L.Case No. 3-C-752.-Decided October 4, 1946Messrs.Isadore Greenberg,Francis K.Helgesen,andMilton A.Nixon,for the Board.Harris,Beach,Keating, Wilcox & Dale,byMr.Charles S.Wilcox,of Rochester,N. Y., for the respondent.Messrs. ElmerA. Bassett,Hyman Shulman,andLouis Beikirch,of Rochester,N. Y., for the Union.Mr. Jack Mantel,of counsel to the Board.DECISIONANDORDEROil June 17,1946, Trial Examiner Charles W. Schneider issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had engaged in and wasengagingin certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also recom-mended that the complaint,as amended,be dismissed insofar as italleged that the respondent violated Section 8(1) of the Act by com-municating to employees its preference for the Association and bygranting preferential treatment to members of the Association, andinsofar as it alleged that the respondent violated Section 8 (1) and(5) of the Act by effectuating and publishing certain wage increaseswithout negotiating thereon with the Union.Thereafter,the re-spondent filed exceptions to the Intermediate Report.On September10, 1946, the Board heard oral argument at Washington,D. C., inwhich the respondent participated.The Board has reviewed the rulings made by the, Trial Examiners 1at the hearings and finds that no prejudicial error was committed.IThe original hearing in this matter was held beforeTrial Examiner Walter Wilbur inDecember1944.Thereafter,the Board issued an orderproviding,inter alia,for the issu-ance of Proposed Findings of Fact, Proposed Conclusionsof Law, and Proposed Order. TheProposed Decisionwas issued,but, afterthe reopening of the record before TrialExaminerSchneider for the purpose of takingfurther testimony, the Board on June 10, 1946, directedthat it be withdrawnand that Trial Examiner Schneider issue an Interthediate Report.71 N. L R. B., No 25.192 THE TODD COMPANY, INC.193The rulings are hereby affirmed.The Board has considered the Inter-mediate Report of Trial Examiner Schneider, the respondent's excep-tions, and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner.The record in this case amply supports the Trial Examiner's find-,ings that the respondent did not bargain in good faith with the Union,but that it entered into negotiations with a fixed determination notto sign a contract with the Union.The respondent contends (1) thatthe question of whether a contract should be signed is a bargainableissue; and (2) that, inasmuch as no final collective bargaining agree-ment had been reached between the parties, the question of signing acontract was premature.Both contentions are without merit andcontrary to the established law on the subject.In H.J.Heinz Co. v. N. L. R. B.,311 U. S. 514, the Supreme Courtspecifically rejected the proposition herein asserted by the respond-ent, that the signing of collective bargaining agreements is a bargain-able issue.The Supreme Court stated as follows:It is true that the National Labor Relations Act, while requiringthe employer to bargain collectively, does not compel him to enterinto an agreement.But it does not follow, as petitioner argues,that, having reached an agreement, he can refuse- to sign it, be-cause he has never agreed to sign one.He may never have agreedto bargain but the statute requires, him to do so.To that extenthis freedom is restricted in order to secure the legislative objectiveof collective bargaining as the means of curtailing labor disputesaffecting interstate commerce.The freedom of the employer torefuse to make an agreement relates to its terms in matters ofsubstance and not, once it is reached, to its expression in a signedcontract, the absence of which, as experience has shown, tends tofrustrate the end sought by the requirement for collective bar-gaining (311 U. S. at pp. 525-526).The respondent also alleged in this connection that the Union waivedits right to a signed contract.The record discloses, as the Trial Exam-iner found, that in an effort to resolve certain disputed issues, a unionrepresentative stated that he would accept an oral agreement, pro-vided the arrangement was approved by the local membership of theUnion and by the International affiliate.However, both union groupsrefused the terms on an oral basis, and the Union so advised the re-spondent.Without passing on the question whether the right to asigned contract may effectively be waived, we agree with the TrialExaminer's conclusion that there was no waiver by the Union in thiscase.It is also clear, as to the respondent's second contention, that-an employer violates the good faith requirement of the collective bar- 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining mandate when, throughout negotiations, he persistently takesthe position that he will not enter into a signed agreement. In theH. J. Heinzcase the Supreme Court expressly announced that the em-ployer "could hardly be thought to have bargained in good faith"when he entered into bargaining negotiations for an agreement "withthe reservation that he would not reduce it to writing or sigh it" (311U. S. at p. 526). The Circuit Courts of Appeals, in granting enforce-ment to bargaining orders of the Board, also have held that a demon-strated unwillingness to sign a collective bargaining contract is amplebasis for finding an 8 (5) violation of the Act "despite the fact that,at the time of the refusal, no agreement had been reached." 2ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, The Todd Company, Inc.,Rochester, New York, and its officers, agents, successors, and assignsshall:1.Cease and desist from :(a)Refusing to bargain collectively with Rochester Printing Press-men and Assistants' Union, Local #38, A. F. of L., as the exclusiverepresentative of all its employees in the unit described in paragraph2 (a) of this Order with respect to rates of pay, wages, hours of em-ployment, or other conditions of employment;(b) In any like or related manner, or by threats, interfering with,restraining, or coercing, its employees in the exercise of the right toself-organization, to form labor organizations, to join or assist Roches-ter Printing Pressmen and Assistants' Union, Local #38, A. F. of L.,or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities,for the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Rochester PrintingPressmen and Assistants' Union, Local #38, A. F. of L., as the ex-N L R B v RegisterPublishingCompany,141 F. (2d) 156, 160 (C C A.9), en-forcing, in part,44 N L R B 834.846-847.See, also,Bethlehem Shipbuilding Corp. v.N L R B.,114 F (2d) 930, 941 (C C A 1), enforcing 11 N L. R. B 105 145-146;Art Metals Construction Co v N L R B,110 F (2d) 148, 150 (C C A 2), enforcingas modified 12 N L R B 1307, 1311-1314, N.L. R B v Highland Park MfgCo , 110 F.(2d) 632, 637-638 (C C. A 4), enforcing 12 N L R B. 1238, 1249-1250, Wilson & Co.vN L R B,115 F (2d) 759. 763-764 (C C A 8), enforcing 19 N. L R. B. 990, 1001-1002,N L R B v Blanton Co,121 F.(2c1)564, 569-571(C C. A 8),enforcing 16N 1, R B 951,965, NL R B v Montgomery Ward &Co., 133 F. (2d) 676, 683-684(C C A 9),enforcing37 N. L.R B. 100, 120. THE TODD COMPANY, INC.195elusive representative of all mechanical employees of its Letter PressDepartment in the Printing Division of its Rochester, New York,plant, exclusive of compositors, bindery employees, maintenance em-ployees, and supervisory, office, and clerical employees, with respect torates of pay, wages, hours of employment or other conditions of em-ployment, and, if an understanding is reached, embody such under-standing in a signed agreement;(b)Post at its Rochester, New York, plant, copies of the noticeattached to the Intermediate Report, marked "Appendix A." 3 Copiesof said notice, to be furnished by the Regional Director for the ThirdRegion, shall, after being duly signed by the respondent's representa-tive, be posted by the respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material ;(c)Notify the Regional Director for the Third Region, in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED, that the amended complaint, insofar asit alleges that the respondent has engaged in unfair labor practicesby communicating to employees its preference for the Rochester Print-ing Crafts Association over the Rochester Printing Pressmen andAssistants' Union, by granting preferential treatment to members ofthe Association over members of the Union, and by effectuating andpublishing the wage increases of September 10 and November 5, 1945,be, and it hereby is, dismissed.MR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Decision and Order.INTERMEDIATE REPORTMessrs.Isadore Greenberg, Francis X. Helgesen,andMilton A. Nixon,for theBoard.Harris, Beach, Keating, Wilcox & Dale,byAir. Charles S. Wilcox,of Rochester,N. Y , for the respondent.Messrs. Ebner W. Bassett, Hyman Shulman,andLouis Beikirch,of Rochester,N. Y., for the Union.I3This notice, however,shall be, and it hereby is, amended by striking from the firstparagraph thereof the words:The recommendations of a Trial Examiner"and substituting in lieu thereof the words :"A Decision and Order."In the event that this order is enforced by decree of a Circuit Court of Appeals,there shallbe inserted,before the words "A Decision and Order,"the words :"A Decree of the United States Circuit Court of Appeals enforcing." 196DECISIONS OF NATIONALLABOR RELATIONS BOARDSTATEMENTOF THE CASEUpon an amended charge duly filed by Rochester Printing Pressmen and Assist-ants' Union, Local #38, A. F. of L., herein called the Union, the National LaborRelations Board, herein called the Board, by its Regional Director for the ThirdRegion (Buffalo, New York), issued a complaint dated December 5, 1944, againstThe Todd Company, Inc., Rochester, New York, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair! laborpractices affecting commerce within the meaning of Section 8 (1) and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice of hearingthereon, were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act by: (1) about February 20,1944, and at various subsequent times, refusing to bargain collectively with theUnion although the Union represented a majority of the respondent's employeesin an appropriate bargaining unit; and (2) since about January, 1944, engagingin anti-union statements, threats, interrogation, and other anti-union conduct.About December 14, 1944, the respondent filed its answer in which certainallegations of the complaint were admitted, but in which the respondent deniedthe commission of the alleged unfair labor practices. In addition, the answeraverred, as an affirmative defense, that the dispute between the respondent andthe Union had been referred to the National War Labor Board (herein calledthe WLB) for disposition ; that that agency had assumed jurisdiction and issueda directive order; and that an appeal taken by the respondent from the directiveorder was still undetermined.This defense is more fully discussed hereinafter.Upon due notice, a hearing was held on various dates between December 19and 28, 1944, at Rochester, New York, before Walter Wilbur, the Trial Examinerduly designated by the Chief Trial Examiner. The Board, the respondent, andthe Union were represented at and participated in the hearing.All partieswere afforded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues.At the beginningof the hearing the Trial Examiner denied it motion by the respondent to dis-miss the complaint, or, alternatively, to continue the proceedings pending dis-position of the matter pending before the WLB.This motion was renewedwhen the Board rested, and again at the close of the hearing, and was similarlydenied.A motion to dismiss on the merits, made at the same time, was likewisedenied.At the conclusion of the evidence, counsel for the Board moved, withoutobjection, to dismiss an allegation in the complaint to the effect that the respond-ent had inquired into the union affiliation and activity of its employees ; andlikewise moved, without objection, to conform the pleadings to the proof withrespect to dates, spelling of names, and similar "clerical matters."These mo-tions were granted.The Trial Examiner reserved ruling when the respondentrenewed its motion to dismiss on the merits.Oral argument was had on therecord, and opportunity was afforded for the filing of briefs.On May 25, 1945, the Board, acting pursuant to Article II, Section 36 (a) ofNational Labor Relations Board Rules and Regulations-Series 3, as amended, THE TODD COMPANY, INC.197transferred the case to, and continued it before, the Board for the issuance ofProposed Findings.'On Tanuary 30, 1946, the Board issued Proposed Findings of Fact, ProposedConclusions of Law and Proposed Order (referred to herein as the ProposedFindings), in which it found that the respondent had refused to bargain col-lectivelywith the Union in violation of Section 8 (5) of the Act, and hadotherwise interfered with, restrained, and coerced its employees within themeaning of Section 8 (1).The Board dismissed as unfounded an allegationin the complaint to the effect that the respondent had engaged in unfair laborpractices bycommunicating to its employees its preference for the Association overthe Union, and by granting,,preferential treatment to those of its employeeswho are members of the Association," over those of its employees who aremembers of the Union.Copies of the Proposed Findings were duly served on the respondent and theUnion.Thereafter the respondent filed exceptions and a supporting brief.Oral argument, at which the respondent and the Union were represented, and inwhich they participated, was held before the Board at Washington, D. C., onMarch 5, 1946. Thereafter, on March 21, 1946, the Board issued and servedupon the parties the following order reopening the record and remanding thecase for further hearing :Proposed Findings of Fact, Proposed Conclusions of Law, and a ProposedOrder having been issued in the above-entitled matter, exceptions havingbeen filed thereto and oral argument held, and the Board having consideredthe contention of counsel for the respondent in oral argument to the effectthat although the respondent "does not want to sign a contract" there isno evidence that it indicated its refusal to do so, and it appearing,inter alia,that it would be desirable to take the testimony of Walter Todd, presidentof the respondent, and the Board having duly considered the entire record,and the other contentions of counsel, and being advised in the premises,It is hereby ordered that the record be reopened, and that a further hear-ing be held for the following purposes: (1) to receive the evidence of WalterTodd; and (2) to receive any further relevant, competent and materialevidence that the parties offer ; andIt is further ordered that this proceeding be referred to the RegionalDirector for the Third Region for the purpose of conducting the furtherhearing, and that the said Regional Director be, and he hereby is, authorizedto issue notice thereof for the purposes stated.On March 26, 1946, the Union filed an amended charge. On March 28, 1946,the Board, by the Regional Director, issued an amended complaint.The amendedcomplaint, in addition to restating the allegations of the original complaint,'Section 36 provides,in part, asfollows :Whenever the Board deems it necessary in order to effectuate the purposes of the Act,itmay . . . order that . . . any proceeding which may have been instituted in respect[to a filed charge](a) be transferred to and continued before it, for the purpose of consolidationwith any otherproceedingwhich may have been instituted by the Board, or forany otherpurpose ; . . .2Another labororganization representing certain employeesin therespondent's plant. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontained the following new matter, in paragraph 7A thereof; That the respond-ent, in violation of Section 8 (1) and (5) of the Act:On or about September 1, 1945, and December 1, 1945, . . . effectuated*age increases for employees in the unit described ... above and pub-lished the fact of such wage increases to employees. Effectuation and publica-tion of said wage increases were without consultation or negotiation withthe Union and without permitting the Union to bargain with respect thereto.Copies of the amended complaint were duly served upon the respondent andthe Union.Thereafter the respondent filed the following pleadings dated April1, 1946, urging dismissal of the proceedings: (1) a Notice of Motion, and (2) anAnswer.The Notice of Motion stated that "the allegations of [the amended]complaint and the issues in the matter are now before the National Labor Rela-tions Board for final decision and proposed findings, conclusions and order havenot been affirmed, modified or dismissed."The notice further stated that therespondent, by the issuance of the amended complaint, was being "twice chargedand tried for the same alleged offenses and is being twice placed in jeopardyupon the same allegations of violations of law, contrary to the statutes . . . andconstitution . .of the State of New York and .. . of the United States." Inits answer, these allegations were reiterated by the respondent. In addition,the answer denied the allegations of unfair labor practices.Pursuant to the Board order reopening the record, and upon due notice, ahearing was held in Rochester, New York, on April 9, 1946, before the under-signed Charles W. Schneider, the Trial Examiner duly designated by the ChiefTrial Examiner.'The Board, the respondent, and the Union were represented atand participated in the hearing.All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.At the opening of the hearing the respondent movedto dismiss the complaint upon the grounds stated in the Notice of Motion andAnswer,Additionally, the respondent urged: (1) that the matters alleged inparagraph 7A had,already been the subject of discussion in the hearing; were expresslyargued before the Board in Washington on the hearing of this case there.and (2) objected to the reopening of the record on the ground that it could,serve no useful purpose except to cause expense to the government and to therespondent . . . and unsettle the relations between the respondent and thisUnion.These various motions were denied.4IAt this time Trial Examiner Wilbur was no longer on the staff of the Board, havingresigned prior to the issuance of the Proposed Findings.The restatement, in the amended complaint, of the allegations of the original complaintismere surplusageExcept for the additional paragraph referred to above, the amendedcomplaint introduced no new issue.Thus, counsel for the Board made the following state-ment at the opening of the hearing :Trial Examiner SCHNEIDER. As I understand it, then, your position, Mr. Helgesen,is that the averments in the amended complaint, with the exception of Section 7Aare in substance surplusage, and that they only restate the allegations in the originalcomplaint?Mr HELCESEN. That is correct.The reason I served an amended complaint, thiscomplete form is so that counsel for Respondent as well as the Examiner and theBoard will have in one document all of the allegations of the Board, both the allega-tions contained in the original complaint and the new allegations.asaaaeTrial ExaminerSCHNEIDER....As I understand it, you are not alleging in this THE TODD COMPANY, INC.199The respondent introduced no evidence at the second hearing.At the closeof the evidence, the respondent made motions to dismiss the complaint, uponwhich ruling was reserved.These are disposed of by the findings and recom-mendations made hereinafter.The parties argued the issues orally upon therecord.'The parties were also advised at the conclusion of the hearing thatbriefs could be filed with the Trial ExaminerNo briefs have been received.'On June 10, 1940, the Board issued an order directing the issuance of an Inter-mediate Report by the undersigned Trial Examiner.Upon the entire record in the case I make the following :FINDINGS OF FACTI.THE BUSINESS OF TILE RESPONDENTThe respondent, The Todd Company, Inc, is a New York corporation having itsprincipal office and plant at Rochester, New York, and operating eight branchplants in New York and other States. The present proceedings involve onlythe plant at Rochester, New York.At this plant the respondent prints safetychecks and other documents for banks and other businesses throughout the UnitedStates, and, at the time of the original hearing, was engaged in the manufactureof equipment for the armed forces of the United States.At this plant,during1943, the respondent used raw materials valued in excess of 2 million dollars,of which more than 60 percent was shipped to that plant from sources outsidethe State of New York.During the same period, finished products were manu-factured at the Rochester plant valued in excess of 9 million dollars.Over 50percent of these finished products was shipped by the respondent to points outsidethe State of New York. The respondent admits, for the purposes of this pro-ceeding, that it is engaged in commerce within the meaning of the Act.new complaint, excepting for the moment Section 7A, any incidents which haveoccurred since the date of the last hearing?Mr HELGFSEY That is correct.Whether,or to what extent,the common law concept of double jeopardy is applicableto administrative proceedings of the character here involved, it is unnecessary to decide.It seems clearthat,in any event,the doctrine is inapplicable until there has been a finaldetermination of the issue.Since they do not represent a final adjudication or judgmentby the Board,the Proposed Findings in the instant case do not constitute such adeterminationThe facts alleged in paragraph 7A of the amended complaint had not been previouslylitigatedIn fact they occurred subsequent to the original hearingDuring oral argu-ment before the Board upon the Proposed Findings,the union representative called thealleged facts to the Board's attention,but was informed that they could not be passed uponby the Boaid.The second objection is therefore also without meritiDuring the course of oral argument at the reopened hearing, counsel for the respondent,adverting to the fact that no Intermediate Report had been issued by the previous TrialExaminer, stated that the respondent had thereby "been deprived by that action of thejudgment of the man who heard the witnesses,saw them on the stand."requested anexplanation from the Board as to why no Intermediate Report was issued,and furtherstated that if Trial Examiner Wilbur "communicated with the Board in any fashion betweenDecember, 1944, and the time the case was [transferred to the Board] we are entitled tohave that made a part of the record "As is more fully indicated hereinafter, there appears to be no dispute over the relevantfactsAlthough the parties were expressly invited at the reopened hearing to recall anyprior witnesses to testify with respect to any issues iaised at the prior hearing, or tocontest any prior testimony deemed erroneous no advantage was taken of this opportunity.Parties are not entitled to have an Intermediate Report issued by a Trial Examiner as amatter of right.The Board may dispense with the issuance of a report where such actionis necessaryHow any communication to the Board would be material or relevant on thepresent issues is not apparent.Cf. NL.R. B v BotanyWorsted Mills,106 F.(2d) 263(C. C. A. 3);Inland SteelCo. v N L. R B.,105 F (2d) 246 (C C A. 7)6Under date of April 15,the Trial Examiner was advised by counsel for the respondentthat he would not file a brief. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONINVOLVEDRochester Printing Pressmen and Assistants' Union, Local #38, is a labororganization, affiliated with the American Federation of Labor, admitting tomembership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. The unit and majority1.The appropriate unitThe complaint alleged that the following employees of the respondent consti-tute an appropriate bargaining unit:All the mechanical employees of the Letter Press Department, in the .. .Printing Division at the respondent's . . . Rochester, New York plant ; ex-clusive of compositors, bindery employees, maintenance employees, super-visory, office and clerical employees.The appropriateness of this bargaining unit is not disputed.On February 14, 1944, a collective bargaining election was conducted by theBoard's Regional Director for the Third Region, among the employees in theabove unit.This election was held pursuant to an Agreement for Consent Elec-tionmade on February 1, 1944, between the Union, the respondent, and theRochester Printing Crafts Association, another labor organization having repre-sentation among the respondent's employees.The Union received a majority ofthe votes cast in the election, and on February 19, 1944, the Regional Director, inaccordance with the terms of the Agreement, issued his Determination of Repre-sentatives, finding the Union to be the bargaining representative of the employeesin the unit described above.It is found that all the mechanical employees of the respondent's Letter PressDepartment in the Printing Division of its Rochester, New York, plant, exclusiveof compositors, bindery employees, maintenance employees, and supervisory, officeand clerical employees, at all times material herein constituted, and now con-stitute, a unit appropriate for the purposes of collective bargaining, and thatsuch unit insures to employees of the respondent therein the full benefit of theirright to self-organization and to collective bargaining and otherwise effectuatesthe policies of the Act.2.The Union's majorityAs has been indicated above, the Union received a majority of the votes castin the election held on February 14, 1944, and, on February 19, 1944, theRegionalDirector issued his Determination of Representatives in which he found theUnion to be the designated representative of the employees in the unit for thepurposesof collective bargaining.The Union's representativestatus is notdisputed.It is therefore found that on and at alltimes sinceFebruary 14, 1944, theUnion has been, and now is, the exclusive representative of all theemployeesin the appropriate unit for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditions of employment.B. The refusal to bargain collectively1.Summary of the issueThe principal issues raised by the pleadings and the contentions of the parties,are, in sum, (1) whether the respondent, during the course of negotiations with THE TODD.COMPANY, INC.201the Union, declined to reduce to writing and sign any agreement upon whichaccord might be reached, and if so, whether by that and other conduct, therespondent refused to bargain collectively in good faith; and (2) whether therespondent refused to reduce to writing and sign the terms of an agreementupon which the parties had reached accord.The affirmative contentions ofthe Board and the Union on these issues are denied by the respondent. Thevarious contentions are more fully discussed hereinafter.The first collective bargaining conference between the Union and the respond-ent was held on March 15, 1944. Other conferences were held from that datetoDecember, 1944, at which time negotiations ceased.The respondent wasrepresented at these conferences by Karl Price, superintendent of all its nineprinting plants.On two or three occasions Price was aided by Charles S. Wilcox,counsel for the respondent.The Union was represented by a committee, theprincipalmembers of which were Elmer W. Bassett, an international repre-sentative of the Union, Louis Beikirch, then president of the Union local, andHyman Shulman, an employee of the respondent.'There appears to be little dispute over the facts.Except where otherwiseindicated, the findings made herein are based upon uncontradicted testimonygiven by the following persons : Bassett, Beikirch, Shulman, SuperintendentPrice,Richard F. McAllister, manager of the respondent's Time StandardsDepartment; George Todd, then vice president and now president of the respond-ent ;Walter Todd, then president and now chairman of the respondent's Boardof Directors ; and Lawrence Callaghan, the respondent's comptroller and treas-urer 8Callaghan and Walter Todd testified only at the reopened hearing.Bas-sett and Shulman testified at both the original and the reopened hearing.Theremainder of the witnesses testified only at the original hearing.Opportunitywas afforded all parties at the reopened hearing, however, to recall all witnesses,to introduce new matter, or to present testimony or evidence in contradiction,support or amplification, of testimony or evidence given at the original hearing .9° Since these events, Shulman has succeeded Beikirch as president of the local.eWalter Todd became Chairman of the Board of Directors, and was succeeded as presi-dent by George Todd, on March 20, 1946.At the opening of the hearing the following statement was made:Trial Examiner SCHNEIDER . . . I invite the Board, the respondent and the Unionto proffer any evidence or testimony, even to the extent of recalling former witnesses,which will be helpful in determining the issues raised by the original complaintSuchaction will be within the scope of the Board orderThere will, however, be somelimitation in order that there will be no duplication of testimony.We don't want torelitigate the entire case.But I want it understood that by the terms of the Board'sorder the entire case has been reopened, and any evidence which is material, competentor relevant on the issues of the original complaint, I will consider receiving.srr•rnsI don't wish to suggest to anyone how to try his lawsuit. It is not my function andI have no right to do it.But it often occurs during the course of a hearing that yourmost ingenious ideas occur after the record is closed, and I merely throw out thesuggestion that if, after a reading of the [Board's] proposed findings of fact, any ofthe parties come to the conclusion that the Board has taken a view of a fact or someevidence that may not be correct, and that can be cleared up by further testimonyor other evidence, it will be well to proffer the matter here, even to the extent ofrecalling previous witnesses whose testimony on the subject may have been overlooked,or whose knowledge of a particular fact or a particular subject might not have beenexplored in the previous hearing.At the close of the hearing the following statement was made :The reason I raise the question of credibility is this : That the Board has referred inthe proposed findings to various testimony as being uncontradicted.Now, if anyquestion is raised as to the credibility of that testimony, I am having a hearing atthis time and I suggest that such of that testimony as is disputed, be disputed now 202DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Occurrences during the course of the bargaining negotiationsPursuant to a request by Beikirch for the opening of negotiations, the firstcollective bargaining conference was held on March 18, 1944.At this meetingBeikirch presented to Karl Price, Superintendent of the respondent's Print-ing Divisions for all nine of its plants (who represented the respondent), thecontract proposed by the Union, with the statement that the Union wished to haveit signed by the respondent. Price replied that Beikirch knew that the respond-ent's policy was not to sign agreements with labor organizations.The conferees then discussed various provisions in the Union's contract.Nearthe end of the conference the subject of signing an agreement was again broached,Beikirch insisting that it would not otherwise be legally binding. Price respondedto the effect that the respondent had "spent $100,000 in 1937 to break theLithographers strike" and that it was "willing to do it again." 10It is admitted that at this meeting and at other and subsequent meetingsPrice stated that the respondent would not sign a contract.Thus Price testifiedas follows :I believe from the start I have at all times told him [Bassett] that the ToddCompany had never signed a contract with a labor organization and in myopinion the Todd Company will not sign a contract.The respondent's Executive committee is composed of Walter Todd (thenpresident and now chairman of the Board of Directors) ; George Todd (thenvice president and treasurer and now president) ; C E Bradford, secretary andL S. Callaghan, comptroller.This committee has authority to establish companypolicy 11while we are in the course of a hearingThis is an opportunity to do so, and I sug-gest that advantage be taken of that opportunity.ssmIwant to make sure that I get my point across, that as long as we are holdinga hearing, if there is any issue raised as to the credibility of any of the testimonythat has been developed in prior hearings, here is an opportunity to dispute thattestimonyfdon't want anyone to go away feeling that he has not had an oppor-tunity to protect his position fullyCallaghan, Bassett, and Shulman testified at the reopened hearing with respect to the newallegations raised by the Amended ComplaintWalter Todd testified as a witness for theTrial Examiner.No other witnesses were called or eiidence offered by the parties at thereopened hearingAt the conclusion of the original hearing the former Thal Examiner remarked..my own reaction, as I sat here and heard the witnesses, has been that I waslistening to some pretty straight testimony, . . . to people who, throughout this test!-many, had been trying to give me the truth as they recalled it. . . . It has left therecord very happily uncomplicate[d] [by] problems of credibility.All the witnesses at the reopened hearing impressed me as being credible and en-deavoring to relate the facts in a truthful manner."The undersigned infers that Price meant by this statement that the respondent wouldspend that sum of money to break the Union rather than sign a contract with it.The above findings are based upon Beikirch's testimonyAlthough he testified aboutother occurrences at this meeting, Price did not deny having made the statements attiibutedto him by Beikirchu This finding is based on the testimony of Walter Todd, who testified as follows :2 The executive committee then, had the authority to establish company policy?A In general, I think that is true. Certain matters of course the executive coni- THE TODD COMPANY, INC.203Sometime after the above conference of March 18, Price reported the Union'sdemands to the respondent's executive committee, particularly reporting that theUnion desired the execution of a signed contract.Walter Todd, as president, tookthe position that he would sign such a contract only under "coercion," and, in -effect, instructed Price that the respondent desired an oral agreement12At the second and later conferences with the Union, Price told the union com-mittee, according to the uncontradicted and credible testimony of Bassett andBeikirch, that the respondent would never agree to sign a contract with any union;that it was contrary to the respondent's principles to do so ; and further said thata signed contract was unnecessary for the reason that the respondent's wordwas good.13At the second of these conferences, Price was assisted by CharlesWilcox, counsel for the respondent.Price testified that "many times duringnegotiations I said `The Todd Company never has [signed a contract] and in myopinion never will.That, however, was voicing my opinion.'"He did not denyany of the above testimony of Bassett and Beikirch.By the month of June a number of terms in the Union's proposed agreementhad been agreed upon by Price. Several issues, however, including that of signingmittee did not take on itself, but referred to the board of directors, which was thefinal determining body on policies.Q.Now, with respect to the question of execution of a collective bargaining con-tract, would the execution of such a contract involve a matter of company policy?A It certainly wouldQ And what person or body would ultimately pass upon the question of whetheror not such an agreement should be entered into;A. It would be the executive committee, primarily. If they were not inclined toassume the full responsibility, it might be presented at a regular or special meeting ofthe board [of diiectors].u Thus, Walter Todd testified :I don't know that we [the executive committee] gave him [Price] any specificinstructions [as to the answer Price should give to the Union's demand for a signedagreement]It was made perfectly clear to him that as far as I was personally con-cerned, I would only sign a contract under coercion, and if it was done in that wayitwould have a disastrous effect on our organization. I think the inference was thatwe wanted to try to work out with Mr Bassett the kind of agreement we had had withother groups over a period of years, not inNolving a signed contractThat wasn't put in so many words as instructions, but it was a natural inferencethat I think Mr. Price or anyone else would draw from the discussionsAt the original hearing Price testified that he (lid not report the Union's demand for asigned contract to the Executive Committee or to any of his superiors. It is found thatPrice was mistaken in his recollection13Bassett testified as follows respecting the second conferenceMr. Price stated then that the Todd Company would never agree . . . to signing acontract with any union.sesea[He said] that it was against the principles of the Todd Company . . .aswrmra[Price stated that] at every conference that has been held ; they would never signa contract.Beikirch's testimony was as follows :.. . Mr. Price always said that the Company wouldn't sign a contract.sos*aaHe said that it was against the principle of The Todd Company. It questionedtheir integrity ; that when they would make a contract of this kind it wasn't necessaryto be signed because their word was always good. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contract, remained in dispute.As to these, the parties appeared unableto reach agreement or to compromise their differences.Early in June the Unioninvoked conciliation.At a meeting with a Federal conciliator on June 23, Bassettoffered to withdraw a union demand for closed shop and to substitute maintenanceof membership, provided that the contract be written and signed.Price there-upon consulted Wilcox and reported back to the conference that Wilcox had saidthat, in his opinion, Walter Todd would not agree to such provisionsPricethen told the union representatives, in substance, that agreement on individualterms was conditioned upon the ultimate agreement being oral in nature.14The dispute was'thereafter certified to the National War Labor Board.A hear-ing was held before a hearing officer of that Board on August 30, 1944.The issuesbetween the parties were there stated as follows: union security, guaranteedminimum wage, check-off, and signed contract.On the following day, August 31, union representatives met with Price andWilcox in the latter's office in a further effort to resolve the dispute.At thismeeting, Bassett offered to accept an unsigned agreement including check-off,maintenance of membership, and minimum wage, if the respondent would givethe Union a letter stating that it would live up to the agreement for 1 year. Thisproposal was rejected by Wilcox for the stated reason that "signing of the letterwas just as legal and binding as the signing of a contract." The respondent'srepresentatives suggested an unsigned memorandum of agreement, the memo-randum to be retained by Wilcox. This proposal the Union rejected 15On October 23, 1944, the Regional W L B. issued a Directive Order in whichit awarded maintenance of membership and check-off ; directed the parties to ne-gotiate further on the minimum wage issue, with provision for arbitration inthe event of disagreement on this subject; and ordered a signed agreementThis directive was appealed by the respondent about November 4, 1944Sometime after the issuance of the directive of the Regional WLB, Superin-tendent Price had several conversations in the plant' with employee ShulmanOn one occasion, Price told Shulman that if the Union, did not agree to the re-spondent's proposalsWalter Todd could close the department or transfer thework to other plants.On another occasion, he informed Shulman that WalterTodd would not sign any contract; that the WLB proceedings would go "on andon" and that the respondent would "appeal it and appeal it " On a further oc-casion Price told Shulman that the respondent's "priorities" would probably14These findings are based upon Bassett's and Beikirch's uncontradicted testimony.Bassett testified as follows :..Mr. Price then said failure to agree on what he had offered on a verbal contractmeant we had agreed on nothinga#*osA.Mr. Price said "failure to accept a verbal agreement" meant we did not agreeon anything.Q In other words, all matters you had previously agreed on-A.Were out the window by that statementBeikirch testified substantially to the same effectAt the reopened hearing Walter Todd testified the Price had not been authorized tomake such a statement. It is undisputed, however, that the statement was made.15The above findings are based on the testimony of Bassett and Price.The latter testi- THE TODDCOMPANY, INC.205be terminated if it failed to follow the WLB directive, but that Walter "Todddon't care, it is his principle not to sign a contract." 10No furthermeetingswere held between the Union and the respondent untilNovember30.On the latter date, pursuant to a request from the Union, Bassett,Beikirch and Shulman" met againwith Superintendent Price.Bassett indicatedthat if they could arrive at an agreement on terms he would be willing torecommendto the International Union and the local acceptance of an oral con-tract.Pricerespondedthat they could reach agreement on thebasis of an oralarrangement.The various provisions of the contract were discussedseriatimand agreement reached on all of them,includingthe wage and check-off pro-visions.Price indicated his approval by writing an "ok" after each clause of thedraft agreement.The draft, however, made no provision for maintenance ofmembership.Bassett suggested that the International Union would be morelikely to approve a verbal arrangement if such a clause were added.Upon thissuggestion, Price got in touch with Vice-President and Treasurer George Todd,and told him that the Union was negotiating on the basis of a "gentleman'sagreement," and that Bassett had suggested that approval by the Internationalwould be more easily secured if the maintenance of membership clause wereincluded.George Todd replied that the matter should be discussed with Wilcox.The conference then broke up upon Price's suggestion that he contact Wilcox.Wilcox was out of the city at that time, however.Before he could be consulted,several days elapsedIn the interim, both the Union local and the Internationalrefused to accept the agreement unless it was signed.On December 15, 1944,Bassett, by letter, requested that the respondentsignthe draft contract uponwhich Price and the union representatives had reached agreement, and to whichhad been added a maintenance of membership requirement.The respondentdid not reply to this letter."At around the same time, Bassett telephoned Walter Todd and asked himwhether he would sign the contract, "as agreed upon " Todd replied that therewas no agreement to his knowledge. Todd then made further statements toBassett in that conversation, indicating that the request for a signed contractwas a reflection upon the respondent's integrity, and suggesting that if the Unionwould accept an oral arrangement, agreement could be reached 8010These findings are based on Shulman's undenied testimony.Price, in fact,admittedhaving told Shulman that, in his opinion, Walter Todd would never sign a contract witha labor organization.i7 l3eikiichwas present during the first part of the conference, but had to leave.Shulman then came iniiThe abo;a findings are based on the testimony of Bassett,Beikirch,Shulman,Price,and George ToddThey are not in disputeThere is some dispute, which it is unnecessaryto resolve, as to other mattersThese are (1) whether Price stated that the entire agree-ment should he submitted to Wilcox to determine whether it expressed the intent of theconferees,and (2)whether Price thereafter told Bassett that he thought that the inclusionof the maintenance of membership clause could be arranged11Both Bassett and Walter Todd testified with respect to this conversation.Bassett'stestimony was as follows :I talked to Mr. Walter Todd on the phone and asked him if he would sign thecontract as agreed upon between Mr Price and myself and others.He informed methat there was no agreement to his knowledge. I then asked him"I take it thatyou will not sign the contract",and he said I was questioning the integrity of theCouipany and I knew very well the position of the ToddCompany,and this could besettled in five minutes, . . .Walter Todd testified as follows :Q Do you recall that you mentioned to Mr Bassett that the position taken by theUnion-on the signed contract was a reflection on the integrity of the company oryourself 9A. I don't'recall the conversation clearly. I think when Mr. Bassett called he 206DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Conclusions as to refusal to bargainThe Board contends that the respondent refused to sign a contract after agree-meat had been reached on its terms ; and, further that the i espondent negotiatedwith a fixed intent not to sign a contract with the Union, and in any event hadnot bargained in good faith.The respondent denies these allegations. It contends: (a) that since the WLBhad assumed jurisdiction of the dispute prior to this Board, the proceedingsshould be dismissed; (b) that no final agreement was ever arrived at; (c) thatbecause there was no final agreement with respect to the substantive terms, andhence no refusal to sign such an agreement, the issue as to refusal is "pre-mature"; (d) that it negotiated in good faith with the Union over the questionwhether the contract should be signed, and that it thereby fulfilled its duty ; and(e) that the Union had waived the signing of an agreement.These contentions will be discussedsertatunt.(a)That the WLB had assumed jurisdictionThis contention is based upon the fact that, at the time of the original hearing,an appeal from the Directive Order of the Regional War Labor Board was pendingbefore the National BoardA motion to dismiss upon that ground, made at theearlier hearing, was denied by the Trial Examiner. In its Directive Order, theinformed me that he had a contract drawn up for signature which he said had beenapproved by his international organization, by the local craft, and by our own em-ployees, and added further that it had been agreed upon between him and Mr. Price.I took exception to that, because as I told hint, I had no intounation or knowledgethat any agreement had been reached.Mr Bassett, then, I think said that lie regretted that there should be any misunder-standing about itI said, "I don't think there has been any misunderstanding," because we haveassumed properly, I think, that in the clays preceding that telephone call we were todevelop all agreement as best we could, and that that was to be a friendly so-calledgentlemen's agreement covered, perhaps, by a memorandum or something of that sort,and not by a signed agreement,and I think I indicated to Mr Bassett that if hecoined out that intention, that the matter would be facilitatedAnd I indicated thatwe were disturbed by the fact that this was represented as an agreement to which wehad already subscribed.I never saw it and I had understood from our meetings fromMr Price and Mr. Wilcox and others that we found it difficult to reach an agreementbecause of certain things that were insisted upon on which we could not agreeThatwas a very small conversation, and that's all I remember about itQ I am speaking from recollection now, Mr ToddMy recollection of the testimonyofMr. Bassett in the original hearing was to the effect that you stated that if liecouldsee hisway clear to enter into this friendly gentlemen's agreement, in otherwords, an oral agreement, that this natter of an agreement could be cleared up inapproximately five minutesAssuming that my recollection is correct with respect toMr Bassett's testimony, do you recall such a statement by yourself either in words orin substance'sA No, I don't. I think that what I said was that we would be able to settle anydifferences of our own employees in five minutesThe reason for that was that ourown employees had made no demands , they had expressed no dissatisfaction , they hadnot asked for anything, to my knowledge, and I do not think it was in the minds ofthe employees that a written contract would present any conceivable advantages tothem.We had no reason to feel that they doubted our word or that they questioned anyoral agreement that we wentintowith them.[Italics supplied ]Wholly apart from the fact that Bassett's testimony was given several weeks after theincident, whereas Walter Todd testified more than a year later and did not recall the con-versation clearly, and even after making due allowance for possible characterization inBassett's testimony resulting from the fact that he was paraphrasing Todd's statements,there appears to be little conflict between them as to the substance of the conversation.It seems clear that Walter Todd indicated to Bassett that if the Union would accept anoral arrangement, their differences could be resolved THE TODD COMPANY, INC.207Regional War Labor Board ordered that its adjudication be incorporated in asigned agreementSince that time the WLB has passed out of existence. Ifany barrier existed to assumption of jurisdiction by this Board, it has now ceasedto existIn any event, the Act provides that this Board's authority to preventunfair labor practices shall be exclusive and is not to be aftected by any othermeans of adjustment otherwise established by agreement, law or code. To thiseffect see AlL R B v Walt Disney Produeteons 10it is also to be noted that inits appeal from the Directive G'ider, the respondent urged before the WLB thatthat agency had no authority to order the respondent to sign a contract, for thereason that, "if jurisdiction to do so exists in any Board . . . it is the NationalLabor Relations Board."This assertion casts doubt upon the good faith of therespondent's present contentionsIn any event, the instant contention isunsupported.(b)That no final agreement was arrived atThe Boaid and the Union assert that at the November 30, 1944, conference, thefinal negotiating session, the parties arrived at an accord on all the substantiveterms of agreement, and that by failing to reply to Bassett's letter of December 15,the respondent refused to bargain within the meaning of theHeinzcase.21It will be remembered, however, that at that conference Price, in accordancewith instructions from George Todd, told Bassett that he would have to consultwithWilcox with respect to the inclusion of the maintenance of membershipclauseNo one acting for the respondent thereafter expressed himself as def-initely approving such a clauseIt is the; efore evident that there was nodefinitive meeting of the mods on all the disputed substantive issues, and thatany arrangement for the inclusion of the ni:unfcnance of membership clauseis as, at best, a tentative one J2 It is therefore tound that the Board's contentionon this issue is not supported by the evidence and that the respondent's contentionhas merit.(c)That the issue as to a signed contract is "premature"Until there has been final agreement on the terms of a contract, the respondentcontends, there can be no iefusal to bargain over the question of signing such anagreement; and the question is therefore "premature " If this argument iscorrect, then up to the point where the parties have reached an accord on allthe substantive provisions of an agreement, the carrying on of negotiations witha fixed determination to avoid signing it constitutes bargaining in good faithSuch a concept misconceives the process of collective bargaining.The statuterequires that an employer negotiate with the accredited representative of hisemployees in a bona tide attempt to reach agreement. The carrying on ofnegotiations with a closed mind on any issue is not the type of collective ban gain-ing calculated to result in agreement and to achieve the state of industrialstability which the Act envisions.The importance of the signed agreement asfacilitating that purpose was noted by the United States Supreme Court in theH. J Heinz case 23There the court said:The freedom of the employer to refuse to make an agreement relates to its20146 F (2d) 44 (C C. A. 9).231[ J. Heinz Co v. N. L. B. B.,311 U S 514 aff'g 110 F. (2d) 843 (C C A 6),enf'g10 N L.It.B 96322Ashas been indicated,thereis testimony,deniedby Price, that he told Bassett toinclude the clause;that he thought that it could be "arranged " It is unnecessary todecide which version is correct,since,in any event, Price's agreement was obviously pro-visional and tentative.2JFootuotr. 21salm i71 7 7 34-47-vo l 71-15 208DECISIONSOF NATIONALLABOR RELATIONS BOARDterms in matters of substance and not, once it is reached, to its expressionin a signed contract, the absence of which, as experience has shown, tendsto frustrate the end sought by the requirement for collective bargaining,A business man who entered into negotiations with another for an agree-ment having numerous provisions, with the reservation that he would notreduce it to writing or sign it, could hardly be thought to have bargainedin good faith 24It is found, therefore, that the question is not "premature "Whether the re-whether a contract shall be signed is a negotiable issue; and (2) that the respond-hereinafter.(d)That the respondent negotiated in good faith with the Union over thequestion whether the contract should be signedWith respect to this issue the respondent contends (1) that the question ofwhether a Conti act shall be signed is a negotiable issue ; and (2) that the respond-ent bargained throughout in good faithAs to the first of these issues, the respondent's position is that an employercannot be foreclosed from bargaining with a union over the question whetheran agreement shall be signed If this contention is sound, the refusal to signen agreement constitutes a refusal to bargain only where it can be demonstratedthat the employer is actuated by specific bad faithThe requirement of signingwould, therefore, like the substantive provisions of the collective bargain, be amatter for mutual discussion, as to which the law does not compel agreement.This contention appears to be refuted by theHeinzcase.There the SupremeCourt said:It is true that the National Labor Relations Act, while requiring the employerto bargain collectively, does not compel him to enter into an agi cementButit does not follow, as petitioner argues, that having reached in agreement, hecan refuse to sign it,because he has never agreed to sign oneIle may neverhave agreed to bargain but the statute requires him to do soTo that ex-tent his freedom is restricted in order to secure the legislative objective ofcollective bargaining as the means of curtailing labor disputes affecting inter-state commerce.The freedom of the employer to refuse to make an agree-ment relates to its terms sib mattes of substanceand not, once it is reached,to its expression in a signed contract. . .(Italics added.)It appears evident from this language that the question of signing a contract is arequirement imposed irrespective of agreementIt is therefore not a bargainableissue, any more than is the question as to whether the statutory representative isentitled to exclusive recognition, or, as the Supreme Court said in theHeinzcase,whether the employer should bargain with that representativeIn the case ofMcQuay-NoriisMfgCo v. N.L R B ,-5the employer sought to bargain on thequestion whether the bargaining representative should be accorded exclusivewritten recognition in the contract. In holding this conduct to be a violation ofSection S (5) the Court there said:...the recognition required by 9 (a) is not a bargaining matter as peti-tioner sought to make it.When it was disclosed . . . that Local 226 repre-sented a majority of the employees in the appropriate unit . . . the obliga-tion was then fixed upon [the employer] to recognize the Local as the sole andexclusive bargaining agent . . In place of complying with this statutoryrequirement, [the employer] made it the subject of,a long and extended bar-21See alsoN L R B v Montgomery WardcCCo , 133 F. (2d) 676 (C. C A. 9)26 116 F (2d) 748 (C C. A. 7),cert. den. 313 U. S. 565. TI-IE TODDCOMPANY, INC.209gaining process.In out view of the situation, there could be no genuinebargaining as contemplated by the Statute until complete recognition hadbeen granted as the law requiresWhether the declaration of intent not to sign a contract is made prior to orsubsequent to agreement on the substantive terms is of no materiality. Thevice of the conduct lies in the refusal, upon demand, to incorporate any agree-ment into a signed memorial 26The employer's freedom to refuse to agree ispreserved in his liberty to decline, in good faith, to make an agreement on sub-stantive terms and conditions of the collective bargainIt does not extend torefusing to do what the law requires irrespective of agreementThe reasons ofpolicy underlying the requirement for a signed memorial of agreement werestated by the Supreme Court in theHeinzcase, and have also been set out by theBoard 27Based. as it thus is, upon considerations of public policy, effectuation ofthe requirement should not be subject to nullification by private controversyThese considerations have further impelled the Board to hold that, unless a col-lective bargaining, agreement is reduced to writing and signed, it does not cou-stitute a bar to a new determination of bargaining representatives, whereas awritten and signed agreement under the sauce circumstances might do so 28 Inthe instant case, the acceptance of an oral agreement by the Union might havesubjected it to attack by rival organizations before it had had reasonable oppor-tunity to perform its function as a bargaining representative, thus precipitatingthe very nistabilty which the Act seeks to avoid.That the respondent bargained in good faithThe respondent asserts that it bargained in good faith with the Union, avitlian open nand, and with a sincere attempt to reach agreement. This contentionis based, of course, on the assumption that the question of signing a contract isa bargainable subjectAs has been found, it is not such an issueEven if therespondent's assumption is made, however, the facts disclose that the respondentdid not bargain in good faith on the issueWhile the fact that, except on twoof the issues, namely, the signed contract and union security, the respondent andthe Union ultimately reached agreement, is evidence supporting the respondent'sposition, other evidence discloses that the respondent did not, in fact, negotiatein good faith ; but, instead, that it entered into negotiations with a fixed deter-mination to a'ioid signing a contract with the Union, and maintained thatdetermination throughoutThus, at the opening conference on March 18, Superintendent Price informedthe Union that the respondent's policy was never to sign an agreement with anylabor organization, and that it would not do soThis position was constantlyreiterated throughout the negotiationsAt the June 23 conference, for example,Price told the Union, in substance that the agreement would have to be oralOn August 31. when Bassett suggested that the Union would accept a letter fromthe respondent stating that it would adhere to the terms of an oral agreement,the respondent's representatives declined, on the ground that the letter wouldbe as binding as a signed contractThis position is curiously at variance withthe respondent's assertions that the iespondent's word was good If it regardeditself as bound by an oral arrangement the objection that a letter would be"binding" hardly appears appositeThat the respondent was determined to26See, for example.N L. R B v Barrett Company,135 F (2d) 959 (C C A 7) ;N L R B. v Blanton Company, 121 F(2d) 564 (C C A 8) , N LR B v Mont-gomeia Ward cECo , 133 F (2d) 676 (C C A 9) (and cases there cited)21See,for example, the Board's decision in the case ofInland Steel Company, 9 NL R E783, 797 et sec) ; and seeEicor, Inc,46 N L R B 1035.28Moor, Inc,anpra. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDavoid signing an agreement is further evident from its threats of reprisals ifthe Union did not recede from its positionThus, at the March 18 conference,Price, in effect, warned the Union that the respondent would endeavor to breakthe Union in order to avoid signing a contract with itAfter the WLB hearingPrice told Shulman, in effect, that if the Union continued to insist upon signing,Todd could shut down the department, or transfer the work to other plants; andthreatened to appeal the WLB proceedings interminably, even though the re-spondent's "priorities" might be withdrawn as a consequence.The withdrawalof "priorities' would, of course, have had a deleterious elfect on employment, afact of which both Price and Shulman must have been aware.Of further significance in evaluating the respondent's fixity of purpose is theapparent alacrity with which it modified its opposition to hitherto disputedterms as soon as the Union indicated a willingness to consider receding from itsdemand for a signed document. Thus, at the November 30 conference, whenthe parties were negotiating on the basis of an oral arrangement, Price readilyagreed to all but one of the terns the respondent had theretofore steadfastlyopposed ; and indicated no opposition to that one, subject to discussion withWilcox.If the foregoing conduct of its representatives represented the position andpolicy of the respondent, it is evident that the respondent negotiated with a fixeddetermination to avoid agreeing to a signed contract.The respondent asserts,however, that any declaration by its representatives purporting to state therespondent's position with respect to signing a contract was without authority.The reason ascribed is that this decision involved a matter of company policywhich had never been decided. The following facts, however, disclose that therespondent's repiesentatives (1) had apparent authority to state the respond-ent's policy; and (2) did in fact state that policy.Superintendent Price was the respondent's representative in the negotiations,assisted several times by Attorney WilcoxPricewas fully empowered tonegotiate with the Union, subject to acceptance of his recommendations by hissuperiors."As has been indicate(], Price continuously purported to state therespondent's policy as being opposed to signing agreements.These declarationshave been set out heretoforeWilcox's statements at the August 31 meetingindicate a similar refusal to consider any signed document. Irrespective ofwhether they in fact had such authority, these two persons, one of whomexercised authority in a division embracing nine plants and was sent to thenegotiations as the iespondent's authorized representative, and the other ofwhom was the respondent's counsel, were at least clothed with apparent author-ity to state the respondent's position and policyThe respondent contends, howeN er, that Price did not have actual authorityto state the respondent's position and policy with respect to the signing of acontractIn view of the apparent authority, this deficiency is probably imma-zaAt the original hearing, Puce testified, in effect, that he was without authority to bindthe respondent to anything that his instructions were merely "to hear the story and reporton it as to what the Union wanted[and] to present to nianagenient any requestsof labor" If this were the extent of Prices authority, it would be further evidence ofbad faithA bargaining representative must at least have authority to negotiateSeeN L R B v Reininoton Rand, Inc,94 F (2d) 802 (C C A 2)Walter Todd, however,testified that Price had authority to negotiate an agreement which lie deemed satisfactoryand to recommend its acceptance, and that, as the responsible head of his department,Price's recommendation would be given weightIt is therefore found that Price had therequisite authority. THE TODD COMPANY, INC.211terialBut whether that is so or not, it is clear that Price's statements did infact state the respondent's policyThis is evidentfromthe following facts:The respondent concedes that it prefers not to sign contracts with labor organi-zationsSome of the reasons stated by the respondent during the WLB pro-ceedrngs and in the original and the reopened hearing in the instant case are asfollows :that its policy is opposed to such action; that it has oral arrangementswith many unions, and written agreementswithall of them would be productiveof administrative difficulties,that the respondent has never before made writtencontracts with unions;that it would be inconvenient,that, in substance,unionsare not responsible;that the respondent'sword isgood, and that it disliked"the idea ofbeingtoldthat we have got to put it in writing"Nevertheless,according to the respondent,these statements represent manifestations of pref-erence and not assertions as to what the respondent would or would not do.This attitude of the respondent, however,constituted more than an expressionof preferenceThe record establishes that it in fact constituted the respond-ent's fixed policy.Thus,at the prior hearing,George Todd,who was a member of the respond-ent's executive committee,and admittedly qualified to state the respondent'spolicy,30 testified that the respondent was opposed to signing a contract.Histestimony was as follows :Q I am asking you what the attitude of the company is now with respectto entering into a signed written agreement with the UnionYou say theCompany is opposed to it?-A. CorrectAnd again:I think I have stated fairly thoroughly [Walter Todd's] attitude, which isthe Company's attitude with reference to signed contracts in general.As the respondent's president, any contract signed on its behalf requiredWalter Todd's signature.The evidence discloses that Walter Todd was unalter-ably opposed to signing a contract.This is evident from the testimony ofPrice, George Todd, and Walter Todd.Thus, Price testified that :At one conference .I said "You understand I am not saying that theTodd Company will never sign a contract, but I believe if a contract is signedby the Todd Company, it will be by some one other than Mr. Walter Todd11I had in mind [that] Mr Todd at some time might retire from thebusiness . . .George Todd testified as follows with respect to Walter's attitude :I do not believe that Walter will sign this contract, not this contractbut any contract, in this matter representing the Todd Company . . . Ibelieve that Walter Todd will stop work if he feels the relationship he hashad in the past is taken away from him . . .And again:Q I take it then from what you say that Mr Walter Todd feels quit@strongly on the question of the implications winch he feels anise from the30Walter Todd testified as follows on this point :Q As [a member of the executive Comm itteel I would suppoae-and correct nie ifI am wrong that George Todd would be in a position to interpret the Company policy,would he not 0A Yes, I think he was very familiar with Company policy.He was executive vice-president of the company and had been associated with it for 17 years in variouscapacities, and I think lie was very well informed on the policy 212DECISIONSOF NATIONALLABOR RELATIONS BOARDinsistence of the Union upon the Company signing a written contract prom-ising to do what it is orally willing to promise to do?A. Yes, I think he feels that quite strongly.In his testimony, Walter Todd frankly stated that George had "very clearly"stated his (Walter's) position.Walter further testified as follows with respectto his personal attitude :Q. . . . I gathered that you have felt very strongly on this matter of yourword being your bond, is that correct?A. Very.Q You felt very strongly on the matter of this signed contract with theUnion, did you not?-k4x-#i.kA Personally, I did.Q.Did you believe that the request of the Union that you sign a contract,that your Company sign a contract with the Union, was a reflection onthe integrity of the Company?A. I certainly did.Asked whether he would now be willing to sign a contract Walter testifiedthat he did not know, but that:Iwould be very reluctant to because for many reasons I feel, and my ownpersonal feeling is that it would be very injurious to the business, and harm-ful to the relations that prevailed in our organization from the very be-ginning ofour business.He further testified that when Price reported to the executive committee thatthe Union desired a signed contract:itwas made perfectly clear [to Price] that as far as I was personallyconcerned, I would only sign a contract under coercion,and if it was donein that way it would havea disastrouseffect on our organization.[Italicsadded.]This testimony acquires added significance when compared with Price's andGeorge Todd's testimony, respectively (and quoted heretofore), to the effectthat a contract would be signed only if Walter retired from the business, and thatWalter would "stop work if . . the relationship he has had in the past is takenaway from him." The implication is clear that Walter Todd would retirefrom business before he would sign a contract with a labor organization.The evidence further establishes that Walter Todd's position also constitutedthat of the respondentThus, George Todd, in the testimony heretofore quoted,stated thatWalter's attitude was "the Company's attitude "SuperintendentPrice, in his conversation with Shulman referred to Walter Todd's opposition tosigning a contract as constituting the respondent's policy.Walter Todd andGeorge Todd, between them, owned over 50 percent of the voting stock of the re-spondent, and thus possessed ultimate control over its policiesWhile, theoreti-cally, the respondent's executive committee and its Board of Directors possessedveto authority over the actions of any of its executive officers, Walter Todd was infact the architect of the respondent's policies.Thus, when the Union's request fora signed contract was presented to the executive committee, Walter Todd'sattitude was apparently accepted as the policy of the executive committee, andwas thereafter reported to the Union by Price as establishing the respondent'sposition.It is true that, as Walter Todd testified, neither the executive com-mittee nor the Board of Directors passed a formal resolution declaring that therespondent would not sign a contract. In that literal sense no definitive policyIL THE TODD COMPANY, INC.213had been established.But it is nevertheless evident that Walter's position wasaccepted and construed, both by the executive committee and by the respondent'sresponsible officers and representatives, as establishing the respondent's policy.Of further significance is the fact that although Bassett at one of the confer-ences asked for the opportunity of discussing the problem directly with WalterTodd and the Board of Directors, and was told that an attempt would be madeto arrange such a meeting, none was ever held.Nor was the question of signingthe contract ever referred to the Board of Directors.Since the respondent con-tends that its representatives at the negotiations had no authority to decide or to-state the respondent's position on signing the contract, this failure to provide,after request, for direct discussion with officials authorized to state the policy,and to have the question decided by such authority, are further evidence that therespondent was not acting in good faith. If the negotiators had no authority onthat score, the Union, as the bargaining representative, was entitled at least toan unequivocal answer from a responsible source, just as a representative isentitled to an answer on any demand. If the action of the executive committeein disposing of the request for signing did not constitute a refusal of it, the failureof the respondent to give an answer, or to arrange for a meeting in which theproblem could be threshed out, did not constitute bargaining in good faith. It istherefore found that the respondent did not bargain in good faith, but instead,that it entered into negotiations with a fixed determination to avoid signing acontract with the Union.In the case ofN. L. R. B. v. Register Publishing Company,`the Court said thefollowing :If the evidence showed only the foregoing facts [refusal of the employer toagree to the Union's demands] it would not support the finding that respond-ent refused to bargain collectively with the Union as the representative ofits employees; for, although required to bargain with the Union, respondentwas not required to accept any of the Union's aforesaid proposals, nor was itprohibited from making either of its aforesaid proposals to the Union.But, in addition to the foregoing facts, the evidence shows that in April1940, in May 1940, and in April 1941, the union requested that any agreementwhich might result from the bargaining between respondent and the unionbe reduced to writing and signed by both parties.The evidence further showsthat, to each of these requests, respondent replied that it would not sign anyagreement with the union.By so refusing to sign any agreement, respondent,in effect, refused to bargain collectively with the union as the representativeof its employees; [citing cases] and this is true despite the fact that, at thetime of the refusal, no agreement had been reached[Citing cases ]We con-elude that the evidence supports the finding that respondent did so refuseto bargain "(e)The Union's alleged waiverThe respondent contended that the Union had waived the signing of an agree-ment by dealing with the respondent on the basis of an oral arrangement.Thiscontention is founded upon the fact that at the November 30, 1944, conference,ei 141F (2d) 156 (C C A. 9)32Aniong otherdecisionsof the courts and the Board holding that refusal to sign acontract cdnetituteda refusalto bargainare the followingBethlehem Shipbuilding Corp.vNL RB, 114 F (2d) 930(C C A 1),Art MetalsConstruction Co v N L R B,110 P(2d) 148(C C A 2),N L R B v.NationalSealCorporation,127 it (2d) 776(C C A 2);N L R B v ITG MillStores,Inc,140 P (2d) 924(C C A. 5) , NL R BvMartin Bias Bo.e Co ,130 F (2d) 202(C CA 7) ,N I R B v Blanton Company,121F (2d) 564(C C A 8) , NL. R. B.vMontgonscrifWardcCCo , 133F (2d) 676 (C C A.9) ; 1VebsterMfgCo,27 N. L R B 1338.C. B CottrellciSons Co ,34 N. L R. B. 457 ;Pacific States Cast Iron PipeCo , 37 N.L R B 405. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms were discussed subject to acceptance as an oral agreement by the Inter-national and the Local.Bassett clearly stated this condition at the conference.Both the International and the Local, when the negotiated terms were there-after submitted to them, refused to accept them on an oral basis. There wasthus no waiver by the Union (See the case ofillontgoniei yWai dccCo , citedin the following footnote.)Upon the basis of all the foregoing facts and findings, it is concluded and foundthat the respondent on March 18, 1944, and at all times thereafter, refused tobargain collectively in good faith with the Union as the exclusive representativeof its employees in the appropriate unit, and that it thereby interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act'C. Interference, restraint, and coercionAs has been found heretofore, during the course of the bargaining negotiations,Superintendent Price told the union representatives that the respondent waswilling to spend $100,000 to break the Union rather than sign a contract.Ona later occasion, Price told Shulman that the respondent could shut down thedepartment which the Union represented or transfer the work to other plants.Still later Price informed Shulman that the respondent's priorities would probablybe terminated because of its opposition to the Union's demands, but that WalterTodd In eferred that to signing a contract.All these statements constituted threats of reprisals against the Union andthe employees, respectively, as a consequence of the Union's insistence upon asigned contract.Whether or not Price was authorized to so express himself isbeside the point.As the representative of the respondent, armed with authorityto negotiate on its behalf, superintendent of its printing division, and possessedof apparent authority to interpret and state the respondent's policies, his declara-tions are imputable to the respondent.It is therefore found that by this conduct the respondent additionally inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.D. Alleged sot fail' labor practices1.The wage increasesOn September 10. 1945, the respondent effected changes in its bonus systemaffecting employees in the appropriate unit.This change resulted in an increasein premium pay. In addition, on November 5, 1945, the work week of all therespondent's employees was reduced from 44 to 40 hours, and, in order to offsetany consequent reduction in take-home pay, base rate earnings were increasedapproximately 15 percentThe Board contends that by announcing and eftectu-91None of the seasons urged by the respondent for its preference for oral agreements,(which have been referred to heretofore) constitute valid reasons for refusal to bargain.Thus, among the defenses which have been rejected by the Board and the courts in thecases cited in the preceding footnote, are the following .That the employer did not think that a signed contract was necessary(BethlehemShipbuilding CorpC B Cottrell) ,absence of authority to make a commitment(Webster MfgCo) , a history of bargaining upon an oral basis (CB. Cottrell) ,that the question was "premature" until the paities had leached agreement on theterms(Montgomery-IVard) ,that the Union indicated a disposition to bargain on theissue by continuing negotiations (ibid) , fear of boycott by rival union that a signedcontract would deprive the employer of "flexibility" in management, and that a writtencontract would be inadequate and would cause disputes(Westinghouse Electric dMfgCo. 22 N L R. B 147). Many of these contentions were advanced by therespondent in the instant case. THE TODD COMPANY, INC.215acing these wage increases "without consultation or negotiation with the Unionand without permitting the Union to bargain with respect thereto," the respond-ent refused to bargain collectively.The complaint does not allege any unfairlabor practice in connection with the respondent's action in reducing the hoursof work.With respect to the September 10 action of the respondent, the evidenceestablishes that Shulman; president of the union local, was notified of and con-sulted by the respondent prior to its enactment. It is therefore found that therespondent did not refuse to bargain with thg Union with respect to the Septem-ber action, and it will be recommended that the complaint be dismissed in thatrespect.The circumstances surrounding the November changes are somewhat differentfi out those of the September increase.The reduction in hours and the increasein pay in November were wholly unilateral.There was no prior notification toor consultation with the Union.This increase was given in conformance withthe national wage pattern established following the end of World War IITheUnion did not protest the respondent's action, or request, after the announcementwas made, that it be discussedThe respondent clad not refuse to discuss itwith the Union, nor, according to the testimony of Comptroller Callaghan, whichis credited, would it have refused to discuss it had demand been made.During the course of the negotiations in 1944, International RepresentativeBassett had stated to Price that he was interested in seeing to it that theInternational's minimum wage scale was met, and that if the respondent desiredto pay above that scale, he would have no objection.When Local PresidentShulman was consulted by Price with reference to the September action andwas asked by Price whether the Union had any objections, Shulman stated thatthe Union would prefer an increase in the base rate rather than the bonusrate, but that "the time for its to holler is when they take something away,not when they give us something." After the November increase and ieduc-tion in hours were announced, Shulman spoke to Price about it, but (lid notprotest the procedure.At no time did the Union express dissatisfaction withthe respondent's action or express a desire to be consulted. -Where employees have designated an exclusive bargaining agent, that agentshould be consulted before revisions are made in the employees' terms andconditions of employment.That the representative may not be averse to thecontemplated revision, or, indeed, may even welcome it, does not obviate thenecessity for consultationThe representative should be afforded opportunityto express its views before action is taken. In the instant case, however, thedeclarations made by the union representatives to the respondent are interpret-able, and may well have been so regarded by the respondent, as anticipatoryapproval of future action in the direction of increasing wages. In this light,and in view of the absence of protest on the part of the Union, I am not per-suaded that the respondent's action with respect to the November increases waswholly unilateral in character, or that the Act will be effectuated by finding arefusal to bargain under such circumstances.Upon these considerations, itwill be recommended that the complaint be dismissed with respect to theNovember wage mciease.2.Other alleged interference, restraint, and coercionNear the close of the original hearing, counsel for the Board moved to dis-miss an allegation in the complaint to the effect that the respondent had inquiredinto the union affiliations and activities of its employees.This motion wasgranted.The complaint likewise included an allegation that the respondent 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad granted preferential treatment to the Association and conveyed to employeesitspreference for the Association over the Union. Some evidence was intro-duced at the original hearing with respect to this allegationThe evidencedoesnot,however, support the allegations.Disini4salwill therefore berecommendedIV.THE EFFECT OF THE UNFAIR LABOR PP 1CTICE$ UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as haveibeen found to constituteunfair labor practices tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDYHaving found that the respondent has engaged in unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.It having been found that the respondent has refused to bargain collectivelywith the Union as the representative of the employees in an appropriate unit,itwill be recommended that, upon request, the respondent bargain with theUnion and, if an understanding is reached, embody such understanding in asigned agreement.Upon the basis of the foregoing findings of fact,, and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1Rochester Printing Pressmen and Assistants' Union. Local #38, A F. of L,is a labor organization within the meaning of Section 2 (5) of the Act.2All mechanical employees of the respondent's Letter Press Department inthe Printing Division of its Rochester, New York, plant, exclusive of com-positors, bindery employees, maintenance employees, and supervisory, office, andclerical employees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act3.Rochester Printing Pressmen and Assistants' Union, Local #38, A. F. of L,was on February 14, 1944, and at all times thereafter has been, the exclusiverepresentative of all the employees in such unit for the purposes of collective bar-gaining, within the meaning of Section 9 (a) of the Act4By refusing to bargain collectively with Rochester Printing Pressmen andAssistants' Union, Local #38, A. F. of L, as the exclusive representative of itsemployees in the appropriate unit, the respondent has engaged in and is engaginginunfair labor practices, within the meaning of Section 8 (5) of the Act.5By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section8 (1) of the Act6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act7The respondent has not engaged in unfair labor practices by (1) com-municating to employees its preference for the Association over the Union, orby granting preferential treatment to members of the Association over membersof the Union, or by (2) effectuating and publishing the September 10 and Novem-ber 5, 1945, wage increases. THE TODD COMPANY, INC.217RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, it isrecommended that the respondent, the Todd Company,Inc.,Rochester, NewYork, its officers, agents, successors, and assigns shall:1Cease and desist from:(a)Refusing to bargain collectively with Rochester Printing Pressmen andAssistants' Union, Local #38, A F. of L., as the exclusive representative of allmechanical employees of the respondent's Letter Press Department in thePrinting Division of its Rochester, New York, plant, exclusive of compositors,bindery employees, maintenance employees, and supervisory, office and clericalemployees;(b) In any like or related manner, or by threats, interfering with, restraining,or coercing its employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Rochester Printing Pressmen and As-sistants'Union, Local #38, A F. of L, or any other labor organization, tobargain collectively through representatives of their own choosing, and to engagein concerted activities, for the purpose of collectivebargaining,or other mutualaid or protection, as guaranteed in Section 7 of the Act.2Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Upon request, bargain collectively with Rochester Printing Pressmen andAssistants' Union, Local #38, A F. of L., as the exclusive representative of allmechanical employees of its Letter Press Department in the Printing Divisionof its Rochester, New York, plant, exclusive of compositors, bindery employees,maintenance employees, and supervisory, office, and clerical employees, and, ifall understanding is reached, embody such understanding in a signed agreement ;(b)Post at its Rochester, New York, plant, copies of the notice attached hereto,marked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Third Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily postedReasonable steps shall be taken by the respondent to insure that said notices arenot altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Third Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply herewith.It is further recommended that the complaint be dismissed insofar as it allegesthat the respondent has engaged in unfair labor practices by (1) communicatingto employees its preference for the Association over the Union, or bygrantingpreferential treatment to members of the Association over members of the Union ;and (2) effectuating and publishing the wage increases of September 10 andNovember 5, 1945.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D C, an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereofImmediately upon the filing of such state- 2 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDment of exceptions and/or brief, the party or counsel tor the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party or counsel for the Board desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of the order transferring the case to the Board.Any partyor counsel for the Board desiring to submit a brief in support of the IntermediateReport shall do so within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, by filing with the Board an originaland four copies thereof, and by immediately serving a copy thereof upon eachof the other parties and the Regional DirectorCHARLES W. SCHNEIDER,1'i gal Ea;amiier.Dated June 17. 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not refuse to bargain collectively with the exclusive bargainingrepresentatives of our employees, or in any like or related manner, or bythreats, interfere with, restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor organizations, to join or assistRochester Printing Pressmen and Assistants' Union, Local #38, A. F. of L.or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.All ouremployees are free to become or remain members of this union, or any otherlabor organization.We will bargain collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreementThe bargaining unit is :All mechanical employees in the Letter Press Department of the PrintingDivision of our Rochester, New York, plant, exclusive of compositors, binderyemployees.maintenance employees, and supervisory, office and clericalemployeesTHE TODD COMPANY, INC.By --------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.